Citation Nr: 1455819	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for edema of the upper extremities, including as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for edema of the lower extremities (also claimed as chronic venous insufficiency), including as secondary to the service-connected diabetes mellitus.

3.  Entitlement to a rating higher than 40 percent for the diabetes mellitus.

4.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the right hand.

5.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the left hand.

6.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right foot.

7.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left foot.

8.  Entitlement to a compensable rating for impotence.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and his agent


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

With regard to his claims for service connection for bilateral lower extremity edema and a TDIU, the Board remanded those claims in June 2014 to afford the Veteran a hearing, as he had requested in his substantive appeal (on VA Form 9).

In November 2014, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.

At the outset of the hearing, the Veteran withdrew his claim for a TDIU.  So the Board is summarily dismissing this claim.  See 38 C.F.R. § 20.204 (2014).  Whereas the Board, instead, is deciding the claims for service connection for bilateral lower extremity edema and for a compensable rating for the impotence, but instead remanding the remaining claims for further development and consideration.  The remand of these remaining claims will be to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his November 2014 Travel Board hearing, the Veteran withdrew his claim of entitlement to a TDIU.

2.  The edema of his lower extremities was not caused by his service-connected diabetes mellitus, but nonetheless is at least as likely as not being aggravated by it.

3.  He is receiving special monthly compensation (SMC) for his impotence on account of loss of use of a creative organ, as a complication of his service-connected diabetes mellitus, and it is not shown he has a penile deformity in a physical sense.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Substantive Appeal concerning the claim of entitlement to a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Entitlement to service connection is established for the bilateral (left and right) lower extremity edema, however, as secondary to the service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  But the criteria are not met for a compensable rating for the impotence.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.21, 4.115b, Diagnostic Code (DC) 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of the TDIU Claim

During his November 2014 Travel Board hearing, the Veteran withdrew his appeal for a TDIU.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The hearing since has been transcribed, so reduced to writing.  38 C.F.R. § 20.204(b).  The hearing transcript lists his name and claim number and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim of entitlement to a TDIU is unwarranted, and the appeal of this claim is dismissed.  Id.

II. 
Standard of Review

In deciding the other claims that are being adjudicated, rather than remanded, the Board has reviewed all of the evidence in the claims file, which now is entirely electronic (so paperless), and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the claim for service connection for edema of the lower extremities, the Board is fully granting this claim.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As for the claim for a higher rating for the impotence, in a claim that originated as a claim for an increased disability rating, meaning the disability at issue already had been determined service connected in years past, so not concerning an initial rating, the VCAA requires that VA notify the claimant that to substantiate the claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on employment.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular claimant' circumstances; that is, VA need not notify a claimant of alternative DCs that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular claimant's daily life.  Vazquez-Flores, 580 F.3d at 1278.

The Veteran was provided this required notice in November 2006, so before initially adjudicating his increased-rating claim, therefore in the preferred sequence.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); VAOPGCPREC 11-95 (April 7, 1995).  There is no requirement, however, to have him reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

This duty to assist with this claim also has been met.  The Veteran's service treatment records (STRs) have been obtained, as well as his post-service treatment records.  Additionally, he was provided VA compensation examinations, which included consideration of his medical history and set forth findings enabling the Board to make a fully informed decision on this claim.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no evidence indicating there has been a material change in the severity of his impotence since that last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.

The Veteran also, as mentioned, testified during a Travel Board hearing in November 2014.  The hearing was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

IV. Service Connection for the Edema of the Lower Extremities

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  Secondary service connection entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Here, the Veteran is claiming the edema of his lower extremities is secondary to his service-connected diabetes mellitus.  He was provided a VA compensation examination for this condition in July 2011.  At that time, the examiner noted that the Veteran had edema in his left and right lower extremities, specifically in the lower legs, ankles, and feet.  It was noted as 3+ edema, but did not result in persistent coldness, changes in color, isthmic limb pain at rest, gangrene, a deep ischemic ulcer, superficial ulcer, atrophic skin changes, dermatitis, cellulitis, or an AV fistula.  However, the examiner did opine that the edema was aggravated by the Veteran's service-connected diabetes.

In a September 2013 opinion, a different VA examiner reviewed the Veteran's records and opined that his lower extremity edema was less likely than not due to his diabetes mellitus.  Rather, the examiner stated that the Veteran has two of the main risk factors for edema, including obesity and age over 50.  The examiner stated that diabetes is not a risk factor for, nor the cause of, chronic venous insufficiency or edema.

Consequently, there are medical opinions both for and against this claim, but this evidence is at least in relative equipoise, meaning about evenly balanced for and against this claim as concerning whether the edema in the Veteran's lower extremities is due to his service-connected diabetes.  And even if not caused by the diabetes, per se, there is indication that the diabetes nonetheless is as likely as not aggravating the edema.  In this circumstance the claim must granted with resolution of this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.

V. Higher (Compensable) Rating for the Impotence

In a May 2005 rating decision, the RO granted service connection for impotence secondary to the service-connected diabetes mellitus pursuant to DC 7599-7522.  See 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning a hyphenated DC).  However, recognizing he already is receiving SMC for loss of use of a creative organ, owing to this impotence, entitlement to a higher rating is based, in part, on whether he has penis deformity, and this usually has been interpreted to mean physical deformity, not just a non-erectile or non-functioning penis in that sense.

Impotence is not specifically listed in the Rating Schedule.  The most closely aligned criteria for this disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20-percent disabling, also noting the adjudicator is to review for entitlement to SMC under 38 C.F.R. § 3.35 - which, as mentioned, the Veteran already is receiving.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

So resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his impotence.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding, instead, that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).


The Veteran had VA compensation examinations in December 2006, April 2010, October 2010, and September 2011; however, the examination reports reflect that he declined genital examinations.  He had a VA compensation examination in November 2011 that addressed his impotence.  Upon physical examination, it was noted that his penis was normal, and there was no evidence of deformity, masses, or tenderness.  His scrotum, spermatic, and epididymis were normal.  Although the examiner observed the right testicle was atrophied, he associated this with the Veteran's age.  He had another VA compensation examination in May 2013 specifically related to his impotence.  At that time he was noted to have erectile dysfunction (ED) without requiring continuous medication or orchiectomy, which did not cause voiding dysfunction, urinary tract infections, or kidney infections.  It was noted additionally that he was unable to achieve an erection sufficient for penetration and ejaculation without medication.  He did not have retrograde ejaculation or a history of chronic epididymitis, epididymo-orchitis, or prostatitis.

Applying this relevant evidence to the applicable rating criteria, as specifically concerning the impotence, the Board finds that a compensable rating for the impotence is not warranted.  As indicated, the Veteran already is receiving SMC owing to the loss of use of his creative organ (penis).  A schedular compensable rating may be assigned if there additionally is a physical deformity of the penis due to the impotence, and there is no medical indication of any penile deformity whatsoever.  The November 2011 VA examiner described examination of the Veteran's penis as normal, and the remaining evidence is devoid of any reference to a penile deformity, again, meaning in a physical sense.

The VA examiner's observations would contradict any by the Veteran of having this specific type of physical defect, though perhaps it is visible even to the naked eye, and not just a penis that does not achieve erection or otherwise function as it should.  Layno, 6 Vet. App.465, 469.  The Board attaches greater probative weight to the clinical findings and observations of the VA compensation examiner concerning this.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Consequently, a compensable rating for the impotence is unwarranted.

The Board also has considered whether referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1).  Here, though, the rating criteria for the Veteran's impotence reasonably describe his disability level and symptomatology.  It is also noted that his current compensation via SMC for the impotence is, effectually, a form of "special" rating or compensation.  Thus, his disability picture is contemplated by the Rating Schedule, and ratings under this schedule are therefore adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not required.


ORDER

The claim of entitlement to a TDIU is dismissed since withdrawn.

The claim of entitlement to service connection for edema of the lower extremities (also claimed as chronic venous insufficiency), however, is granted.

But the claim of entitlement to a compensable rating for the impotence is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

With regards to his claim for service connection for edema of his upper extremities, which he is also alleging is due to his service-connected diabetes, the Board sees that he has not yet been afforded a VA compensation examination for this claim, including for a medical nexus opinion concerning its etiology.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a 
service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, he should be provided a VA compensation examination on remand.

With regards to his claims for higher ratings for his diabetes mellitus and the associated peripheral neuropathy of his hands and feet, the Board sees the Veteran has been afforded numerous VA compensation examinations since these claims were first granted in July 2002 and May 2005.  However, during his November 2014 Travel Board hearing, he testified to taking five injections of insulin daily to control his diabetes mellitus, as well as having liver and kidney impairment that he believes are additional complications of the diabetes.  He also testified to numbness in his hands and feet requiring use of medication and causing limitation of motion in his hands and fingers and loss of normal sensation.  Therefore, he is essentially claiming his diabetes mellitus and secondary disabilities have worsened, even since his last VA compensation examination.  So in this circumstance another VA examination is warranted reassessing the severity of this service-connected diabetes mellitus and secondary peripheral neuropathy and other complications, including whether it has led to liver and kidney problems.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As well, all current, relevant treatment records should be obtained and considered.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Puget Sound Health Care System, dated since February 2013; the Walla Walla VA Medical Center, dated since April 2010; and complete records from the Yakima VA Clinic.  All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.

If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for comment concerning the etiology of the edema of the Veteran's upper extremities.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

First, the examiner must confirm the existence of any edema of the upper extremities.


If edema is present in the upper extremities, the examiner is asked to provide an opinion as to whether the Veteran's service-connected diabetes mellitus and/or peripheral neuropathy of the hands and feet either caused or alternatively is aggravating this bilateral upper extremity edema.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule an appropriate VA compensation examination reassessing the severity of the Veteran's diabetes and its associated complications, to specifically include the peripheral neuropathy of his hands and feet and any kidney and liver problems he may have also.

To facilitate providing this necessary medical comment, the electronic (paperless) claims file must be made available to and reviewed by the designated examiner, and it should be confirmed that these records were available for review.  All indicated tests and studies must be performed and all clinical findings reported in detail.

The VA examiner should identify all present symptoms and manifestations attributable to the service-connected peripheral neuropathy, in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8521.  In so doing, the VA examiner should initially identify the most affected nerve(s) of the right and left hands and feet (sciatic nerve, external popliteal nerve, etc.), and then further identify the severity of any and all neurological impairment (as incomplete paralysis, whether mild, moderate, moderately severe, or severe; or as complete paralysis).

The examiner must also specifically note whether the Veteran's diabetes mellitus is characterized by any of the following:

(A) Requiring more than one daily injection of insulin;

(B) Episodes of ketoacidosis or hypoglycemic reaction (if so, note number of hospitalizations per year and/or number of weekly or monthly visits to a diabetic care provider); and/or; 

(C) Progressive loss of strength and weight.

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


